J-A08041-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                 Appellee                  :
                                           :
                     v.                    :
                                           :
  MUZAFFAR AHMED,                          :
                                           :
                 Appellant                 : No. 2984 EDA 2017


          Appeal from the Judgment of Sentence August 15, 2017
             in the Court of Common Pleas of Chester County
           Criminal Division at No(s): CP-15-SA-0000310-2017

BEFORE:    PANELLA, LAZARUS, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED MAY 30, 2018

      Muzaffar Ahmed (Appellant) appeals pro se from the August 15, 2017

judgment of sentence imposing a $25 fine and costs after he was found guilty

of a summary traffic offense. The Commonwealth has filed a motion to dismiss

this appeal. For the reasons that follow, we dismiss this appeal.

      On April 29, 2017, Officer Jeffrey P. Gallo was on routine patrol in

Chester County when he saw Appellant make a left-hand turn from the right

lane in violation of 75 Pa.C.S. § 3322. Appellant was issued a traffic citation

for this offense. He pled not guilty, and a magisterial district court hearing

was scheduled. Appellant did not appear at the hearing and was found guilty

of this offense in absentia. Appellant timely appealed for a trial de novo in

the Court of Common Pleas of Chester County.        On August 15, 2017, the

parties appeared for the hearing. The trial court concluded that Appellant’s

*Retired Senior Judge assigned to the Superior Court.
J-A08041-18


failure to appear at the district court was excused because the notice was sent

to an incorrect address. However, crediting the testimony of Officer Gallo, the

trial court found Appellant guilty of the summary offense. See Trial Court

Opinion, 11/8/2017, at 3. This timely-filed appeal followed.1

       On appeal, Appellant inartfully challenges the sufficiency of the evidence

to sustain his conviction, in addition to asserting several other purported

errors. The Commonwealth argues that this appeal should be dismissed due

to Appellant’s failure to follow numerous Pennsylvania Rules of Appellate

Procedure. Motion to Quash Appeal and Deny Oral Argument, 1/11/2018, at

¶¶ 6-12; Commonwealth’s Brief at 6-16 (explaining the deficiencies in

Appellant’s brief pursuant to Pa.R.A.P. 2111, 2114, 2115, 2116, 2118, and

2119 should result in waiver of all of Appellant’s claims).

       “As a prefatory matter, although this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant. Accordingly, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014) (internal

citations omitted). Our rules provide that “[b]riefs and reproduced records


____________________________________________


1  The trial court issued notice pursuant to Pa.R.A.P. 1925(b) for Appellant to
file a concise statement of errors complained of on appeal. Instead of filing
the statement in the trial court and sending a copy to the trial judge as
directed, Appellant timely filed his statement with this Court. This Court
forwarded the statement to the trial court, and the trial court prepared an
opinion pursuant to Pa.R.A.P. 1925(a).

                                           -2-
J-A08041-18


shall conform in all material respects with the requirements of these rules as

nearly as the circumstances of the particular case will admit, otherwise they

may be suppressed, and, if the defects are in the brief or reproduced record

of the appellant and are substantial, the appeal or other matter may be …

dismissed.” Pa.R.A.P. 2101. Here, we agree with the Commonwealth that the

defects in Appellant’s brief are substantial and in violation of the rules

referenced by the Commonwealth. Significantly, Appellant’s brief does not

contain either a statement of questions involved which states “concisely the

issues to be resolved” or an argument section “divided into as many parts as

there are questions to be argued.” Pa.R.A.P. 2116, 2119. Thus, we conclude

that this deficiency requires the dismissal of this appeal.

      Moreover, even if Appellant’s brief were compliant with the rules, this

Court’s review has been substantially impeded by the failure of Appellant to

request and file a transcript of the de novo hearing in compliance with

Pa.R.A.P. 1911(a) (“The appellant shall request any transcript required under

this chapter in the manner and make any necessary payment or deposit

therefor[.]”).

      [W]ell-settled Pennsylvania law makes clear an appellate court is
      limited to considering only the materials in the certified record
      when resolving an issue. Where the appellant has not made the
      transcript of the proceedings at issue a part of the certified record,
      we have said:

            With regard to missing transcripts, the Rules of Appellate
            Procedure require an appellant to order and pay for any
            transcript necessary to permit resolution of the issues raised
            on appeal. Pa.R.A.P. 1911(a)…. When the appellant … fails

                                      -3-
J-A08041-18


            to conform to the requirements of Rule 1911, any claims
            that cannot be resolved in the absence of the necessary
            transcript or transcripts must be deemed waived for the
            purpose of appellate review.

Commonwealth v. Houck, 102 A.3d 443, 456 (Pa. Super. 2014) (internal

citations omitted).

      Here, there is no indication that Appellant requested the transcript or

that one is available. Yet, on appeal, Appellant contends primarily that the

trial court did not have sufficient evidence to convict him. Such a claim cannot

be reviewed by this Court without a transcript. Accordingly, even if Appellant’s

brief conformed with the rules, we would conclude that he has waived his

issues on appeal for failure to ensure the inclusion of the transcript of the

hearing in the certified record.

      Appeal dismissed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/18




                                     -4-
J-A08041-18




              -5-